Citation Nr: 1741709	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by numbness, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by light-headedness, to include as due to undiagnosed illness.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to January 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) RO.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2015, the Board remanded these matters for additional development.  

[The August 2015 Board decision also denied service connection for a disability manifested by fatigue and for a disability manifested by joint pain, resolving these matters.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, the Board advised the Veteran that additional evidence (specifically, VA examinations in June and August 2016 and April 2017) was received in conjunction with his claim and that it had not been previously considered by the RO.  He was notified that he had the right to have the evidence considered by the RO prior to the Board's consideration of such evidence, and was afforded 45 days to respond.  The letter stated that if he did not respond, the case would be remanded.  No response has been received.  

A supplemental statement of the case (SSOC) addressing the additional evidence received has not been issued.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record (specifically including the additional evidence received since the last SSOC in these matters); reconsider the issues on appeal in light of the additional evidence received; and issue an appropriate SSOC that addresses all evidence added to the record since the September 2016 SSOC.  The Veteran and his representative should be afforded opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


